[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                      JANUARY 17, 2012
                                            No. 10-14097
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                             D.C. Docket No. 5:08-cr-00005-RS-LB-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                              versus

KARRIECE QUONTREL DAVIS,

llllllllllllllllllllllllllllllllllllllll                       Defendant - Appellant.
                                      ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________
                                       (January 17, 2012)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Karriece Davis, proceeding pro se, appeals from the district court’s denial

of his postjudgment Motion to Enforce Specific Performance of the Plea
Agreement.1 In his appeal, Davis claims that the Government violated several

provisions of the plea agreement.2

                                                I

       Davis first argues that the Government breached the plea agreement by

failing to file a substantial-assistance motion. We review the Government’s

alleged breach of a plea agreement de novo. United States v. Copeland, 381 F.3d

1101, 1104 (11th Cir. 2004).

       “Due process requires the government to adhere to the terms of any plea

bargain or immunity agreement it makes.” United States v. Harvey, 869 F.2d

1439, 1443 (11th Cir. 1989) (en banc). The federal courts, though, have authority

to review the government’s refusal to file a substantial-assistance motion only if

the refusal is based on an unconstitutional motive. Wade v. United States, 504

U.S. 181, 185–86, 112 S. Ct. 1840, 1843–44 (1992). A defendant’s claim that he

“merely provided substantial assistance” or generalized allegation of improper


       1
        The Government contends that we do not have jurisdiction over this appeal because
Davis did not obtain a certificate of appealability (COA). However, a COA is not necessary
because Davis is not challenging the constitutionality of his sentence and incarceration through a
habeas motion, but is simply seeking to enforce the terms of his plea agreement. See 28 U.S.C. §
2253(c)(1).
       2
         Davis contends that he is entitled to relief under Federal Rule of Criminal Procedure
35(b). Although we liberally construe pro se pleadings, we cannot permit a party to bring a claim
which they are prohibited from bringing under the Rules. See Fed. R. Crim. P. 35(b) (allowing a
reduction in sentence for substantial assistance only upon the government’s motion).

                                                2
motive does not entitle him to a remedy. Id. at 186, 112 S. Ct. at 1844.

      Here, Davis does not allege that the Government had an unconstitutional

motive in deciding not to file a substantial-assistance motion. Furthermore, the

plea agreement gave the government sole discretion to determine whether Davis

provided substantial assistance. The record reflects that the Government refused

to file the motion due to Davis’s untruthfulness and inconsistent cooperation,

which is not an unconstitutional motive. Therefore, relief is not proper.

                                         II

      Davis also argues that the Government breached the plea agreement by

using protected statements he uttered during his debriefing sessions at sentencing.

Federal Rule of Criminal Procedure 11 provides that the admissibility of plea

discussions and related statements is governed by Federal Rule of Evidence 410.

Fed. R. Crim. P. 11(f). Rule 410 states that any statement made during the course

of guilty plea proceedings or plea discussions with the prosecution that do not

result in an ultimate plea are inadmissible against the defendant in criminal

proceedings. In addition, the Sentencing Guidelines provide that when the

Government agrees that self-incriminating information provided pursuant to the

cooperation agreement will not be used against the defendant, such information

“shall not be used in determining the applicable guideline range, except to the

                                          3
extent provided in the agreement.” U.S.S.G. § 1B1.8(a).

      Here, the Government agreed not to use the statements Davis made pursuant

to the agreement only if Davis satisfied the terms and conditions of the agreement.

Davis did not comply with the terms because he did not fully cooperate with the

Government; therefore, the Government did not violate the plea agreement.

                                         III

      Finally, Davis argues several general violations of his plea agreement.

When analyzing whether a defendant’s rights have been substantially affected or

prejudiced, we examine the three “core concerns” of Rule 11: “(1) ensuring that

the guilty plea is free of coercion; (2) ensuring that the defendant understands the

nature of the charges against him; and (3) ensuring that the defendant is aware of

the direct consequences of the guilty plea.” United States v. Monroe, 353 F.3d

1346, 1354 (11th Cir. 2003) (citation omitted). A plea colloquy is not grounds for

reversal so long as it adequately addresses these three core concerns. Id. “There is

a strong presumption that the statements made during the [plea] colloquy are true.”

United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994).

      Davis claims that the Government violated a prior agreement that it would

dismiss a counterfeiting charge if he cooperated. Davis does not provide any

evidence to support this assertion. Rather, Davis stated during his plea colloquy

                                          4
that he did not enter into an oral agreement with the Government after his 2005

arrest and that the plea agreement represented the entire agreement between the

parties.

       Davis then argues that the Government failed to advise the court of the full

nature and extent of his cooperation. The record reflects that the Government did

inform the court of Davis’s cooperation. The Government characterized Davis’s

cooperation as “unsuccessful” and explained that he refused to fully cooperate.

Additionally, a Federal Law Enforcement Officer testified that Davis had never

been truthful, candid, or complete in his debriefings.

       Lastly, Davis argues that the Government ignored his requests for counsel

when Agents discussed his plea agreement with him and then incorrectly advised

him about the terms of the agreement. However, Davis admitted during his plea

colloquy that he had the opportunity to discuss his plea agreement with his

attorneys and his counsel of record signed the plea agreement.

       After reviewing the parties’ briefs and the record before us we find no

reversible error.

       AFFIRMED.




                                          5